Citation Nr: 1038383	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1942 to February 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming.  The claims file is now in the jurisdiction of the Waco, 
Texas RO.  

The Veteran was scheduled to attend a July 2010 Board hearing, 
which he cancelled without request for postponement or 
rescheduling.  The Board may therefore proceed with this matter.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2010).

Regarding the claim of service connection for tinnitus, the 
Veteran has not been afforded a VA audiological examination.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U. S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran does not have a clinical diagnosis of tinnitus, 
he is competent as a layperson to observe that he has experienced 
loud ringing in the ears for many years.  He alleges that his 
hearing was damaged due to a B17 plane crash in 1943.  Service 
records confirm that he was in a B17 plane that crash landed in 
1943.  As noise trauma is a known cause of hearing loss, the 
"low threshold" standard outlined in McLendon is met, and a VA 
nexus examination is necessary.

The Veteran has also not been afforded a VA examination with 
respect to his claim of service connection for a neck condition.  
The Veteran contends that his neck condition is due to the B17 
plane crash in service in 1943, in which he allegedly sustained a 
head injury.  In a July 2007 VA treatment record, the Veteran's 
treating physician found, based on MRI results, that the Veteran 
has extensive degenerative disc and joint disease and 
encroachment of the neuroforamin at multiple levels bilaterally.  
The treating physician noted, "It is likely that [the Veteran's] 
neck degenerative joint disease relates to his head injury".  
Therefore, the "low threshold" standard outlined in McLendon is 
met and, accordingly, a VA nexus examination is necessary.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records of all VA evaluation and/or 
treatment the Veteran has received for 
tinnitus and/or neck complaints.  The 
Veteran's assistance in identifying such 
records should be sought.

2.  The RO should then arrange for an 
audiological evaluation of the Veteran to 
determine the presence and likely etiology of 
any hearing disability.  The Veteran's claims 
file (including this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Does the Veteran have tinnitus?

(b)	What is the most likely etiology for 
any such tinnitus?  Specifically, is it at 
least as likely as not (a 50% or greater 
probability) that any such disability is 
related to the Veteran's active duty 
service, including as due to exposure to 
noise trauma or a plane crash therein?  

(c)	The examiner must explain the 
rationale for all opinions.  

3.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology of 
his neck disability, and in particular 
whether or not such disability is related to 
his active duty service.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Please identify (by medical 
diagnosis) the Veteran's current neck 
disability/disabilities.

(b)	As to each neck disability entity 
diagnosed, please indicate what is the 
most likely etiology for any such neck 
disability?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it was incurred in the 
Veteran's active duty service?  

(c)	The examiner must explain the 
rationale for all opinions.  

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON THE NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

